Citation Nr: 0522015	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  95-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected paroxysmal atrial fibrillation, 
left ventricular hypertrophy and aortic valve disease, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for paroxysmal atrial fibrillation, left 
ventricular hypertrophy and a thickened aortic valve, with a 
noncompensable evaluation effective September 1994.  The RO 
thereafter assigned an evaluation of 10 percent, effective 
from September 1994, by means of a January 1997 rating 
decision.

This matter was remanded by the Board in June 1997, June 
1999, and again in October 2003.  It is now once again before 
the Board for disposition.  


FINDINGS OF FACT

1.  For the period September 28, 1994 through November 7, 
1999, the veteran's service-connected heart condition is not 
manifested by severe, frequent attacks, nor is there evidence 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor; there is no diagnosis of congestive 
heart failure.   

2.  For the period beginning November 8, 1999, the veteran's 
service-connected heart condition is manifested by severe, 
frequent attacks, but is not shown to be productive of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor; there is no diagnosis of congestive 
heart failure and the veteran has good exercise capacity.   




CONCLUSIONS OF LAW

1.  For the period September 28, 1994 through November 7, 
1999, the criteria for an evaluation greater than 10 percent 
for the veteran's service-connected paroxysmal atrial 
fibrillation, left ventricular hypertrophy and aortic valve 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7011, 7013 (as in 
effect prior to January 12, 1998), Diagnostic Codes 7010, 
7011, 7015 (effective January 12, 1998).  

2.  For the period beginning November 8, 1999, the criteria 
for a 30 percent evaluation, but no higher, for paroxysmal 
atrial fibrillation, left ventricular hypertrophy and aortic 
valve disease, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7011, 7013 (as in 
effect prior to January 12, 1998), Diagnostic Codes 7010, 
7011, 7015 (effective January 12, 1998).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records 
(SMR's); VA treatment records; multiple VA examination 
reports; and private treatment records from Health South 
Doctors Hospital.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The Board initially notes that new regulations promulgated by 
VA for rating service-connected cardiovascular disorders 
became effective on January 12, 1998.  62 Fed. Reg. 65207-
65224 (December 11, 1997).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The veteran's service-connected condition was originally 
evaluated under Diagnostic Code (DC) 7011, auricular 
fibrillation, paroxysmal, which directed that the condition 
be evaluated as paroxysmal tachycardia.  Paroxysmal 
tachycardia was evaluated under DC 7013, which provided for a 
10 percent evaluation when there were infrequent attacks, and 
a 30 percent evaluation when there were severe, frequent 
attacks.     

The revised regulations no longer contain criteria applicable 
specifically to paroxysmal tachycardia.  Rather, the revised 
criteria rate paroxysmal atrial tachycardia by analogy to 
supraventricular arrhythmias under 38 C.F.R. § 4.104, 
Diagnostic Code 7010, or to sustained ventricular arrhythmias 
under Diagnostic Code 7011.  

Under the current DC 7010, a 10 percent evaluation is 
warranted for supraventricular arrhythmias with permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.  A 30 percent evaluation 
is warranted for supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by 
electrogram or Holter monitor.  38 C.F.R. § 4.104, DC 7010 
(2004).

Under revised Diagnostic Code 7011, a 10 percent rating is 
warranted for sustained ventricular arrhythmias when a 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  A 30 percent rating is warranted a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A rating of 100 percent also is 
awarded for an indefinite period from the date of hospital 
admission for initial evaluation and medical therapy for 
sustained ventricular arrhythmia; or for an indefinite period 
from the date of hospital admission for ventricular 
aneurysmectomy; or with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.  

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).

The Board notes that 38 C.F.R. § 4.104 (2004), Diagnostic 
Criteria 7015 (atrioventricular block), also may be relevant 
here.  New Diagnostic Code 7015 provides a 10 percent rating 
when workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, where continuous medication or pacemaker is 
required.  A 30 percent rating is warranted when workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.     

Old Diagnostic Code 7015 awarded a 10 percent rating for 
incomplete blocks, without syncope, that are occasionally 
symptomatic.  A 30 percent rating was assigned for complete 
blocks, without syncope, or as a minimum rating when a 
pacemaker is in place.  A 60 percent rating was awarded for a 
complete block, with Stokes-Adams attacks several times a 
year despite the use of medication or management of the block 
by a pacemaker.  Finally, a 100 rating was assigned for 
complete blocks, with syncope attacks necessitating the 
insertion of a permanent internal pacemaker, and for 1 year, 
after which period the rating may be revised based upon 
residuals found.   

The relevant medical evidence includes September 1994 
treatment records from Health South Doctors Hospital for the 
purpose of a pre-employment physical, which note that the 
veteran had a very good fitness level and an acute atrial 
fibrillation.  It was noted that he was prescribed Digoxin, 
but that this was later reversed by a cardiologist.  

A VA hospital summary report for the period September 8, 1994 
to September 10, 1994, listed a diagnosis of atrial 
fibrillation.  A September 12, 1994 VA hospital summary 
report noted that the veteran was returning for 
cardioversion.  He was discharged on Digoxin.  A September 8, 
1994 VA report of chest X-rays listed an impression of a 
normal chest with no signs of acute cardiopulmonary disease.  

A September 9, 1994 VA echocardiogram report stated that 
there was no pericardial effusion, that there was normal 
right atrium, left atrium, and right ventricle size, and that 
the right ventricle function was normal.  There was normal 
left ventricle internal diameter, but there was mild left 
ventricular hypertrophy.  There was no left ventricle 
segmental wall abnormalities and there was normal overall 
left ventricle systolic function.  There was mitral valve 
thickening and mild aortic insufficiency, but no tricuspid 
regurgitation.  

A July 1996 VA report of chest X-rays stated that the heart 
and aorta were normal, that the lung fields were clear, and 
that there was no evidence of any significant bony 
abnormalities.  

A November 1996 VA general medical examination report stated 
that the veteran denied any significant shortness of breath.  
It was further stated that there was no orthopnea, that he 
did not cough or raise any mucous and that there had been no 
hemoptysis.  It stated that the veteran also denied any chest 
pain or precordial pressure.  Upon physical examination, it 
was stated that the veteran was certainly not short of breath 
and had no evidence of cyanosis or respiratory discomfort.  
His blood pressure was 120/70 on the right and on the left 
and his pulse was 64 and regular.  The examiner noted a soft, 
1-2 over 6, aortic murmur, but stated that there was no 
radiation of this murmur into the cartoid areas on either 
side.  The heart did not appear to be grossly enlarged by 
physical examination and it was stated that there was 
certainly no evidence of cardiac failure or congestive 
changes.  The diagnosis was atrial fibrillation, paroxysmal.  

A November 1996 VA report of chest X-rays listed an 
impression of a normal chest; frontal and lateral projections 
of the chest failed to demonstrate any abnormality of the 
heart, lungs, or bony thorax.  

A November 1996 VA echocardiogram report listed an estimated 
ejection fraction of 55 percent.  The report stated that 
there was mild left atrial dilatation, but normal right 
atrial size and normal aortic root diameter.  There was 
aortic valvular sclerosis, mild aortic insufficiency, mitral 
valve prolapse, and mild mitral regurgitation.  There was 
normal left ventricle internal diameter and normal left 
ventricle wall thickness.  There were no left ventricle 
segmental wall abnormalities and there was normal overall 
left ventricle systolic function.  Additionally, there was 
normal right ventricular size and no pericardial effusion.  
Finally, the mitral Doppler showed a normal left ventricle 
diastolic filling pattern.    

A January 1997 VA heart examination report noted that the 
veteran worked for a mining company, preforming surface 
mining and averaged 40 hours per week.  It was reported that 
he experienced easy fatigue, shortness of breath upon 
exertion, and occasional pounding of the heart.  It was 
stated that these symptoms were usually associated with 
physical exertion or emotional stress.  It was stated that 
the veteran reported that it had become more difficult for 
him to keep up with his work on a standard pace.  Upon 
physical examination, his blood pressure was 120/80 on 
sitting and standing positions; there was no change in blood 
pressure on changing of positions.  The veteran was stated to 
be in no acute distress and there was no dyspnea.  The chest 
and lungs were clear to auscultation and percussion.  Cardiac 
examination indicated regular rhythm with a rate of 68 per 
minute.  The first and second heart sounds were normal and 
there was no third or fourth heart sound.  There was systolic 
click with grade I/VI apical systolic murmur and the systolic 
click became more prominent upon standing positions.  There 
was a grade I/VI diastolic murmur at the left sternal border.  
The left ventricular impulse was within normal limits.  There 
was no pitting edema and the pedis dorsalis and posterior 
tibial arterial pulses were normal.  The carotid arterial 
pulses were normally present on both sides.  It was stated 
that chest X-rays performed on November 20, 1996 were 
interpreted as normal, although the cardiac size was on the 
upper limit of normal.  The lung fields were within normal 
limits.  The electrocardiogram performed on November 20, 1996 
indicated sinus rhythm with sinus arrhythmia with a heart 
rate of 62 per minute.  There were nonspecific ST-T changes.  
The Doppler echocardiogram performed on November 25, 1996 
indicated mild left atrial dilatation, normal aortic root 
diameter, aortic valvular sclerosis, mild aortic 
insufficiency, mild mitral valve prolapse, and mild mitral 
regurgitation.  The left ventricular chamber size and wall 
thickness were within normal limits and there were no 
segmental wall abnormalities.  The left ventricular ejection 
fraction was 55 percent, which was stated to be within normal 
limits.  Further, the systolic and diastolic functions were 
within normal limits.  The assessment was history of 
paroxysmal atrial fibrillation since 1985 and it was noted 
that the veteran had been maintained on digitalization with 
Digoxin of 0.25 mg by mouth daily.  The current rhythm was 
stated to be one of sinus rhythm.  The examiner also assessed 
mild aortic regurgitation, mild mitral valve prolapse with 
mild mitral regurgitation.  The examiner concluded by stating 
that, according to the New York Heart Association, the 
veteran's cardiac disability was most likely compatible with 
the functional classification of Class II.  

An April 1998 VA report of Chest X-rays stated that no active 
lung disease was seen and no significant change was noted on 
review of previous films.  It was stated that the left 
ventricular configuration of the heart suggested chronic 
hypertension.  No congestive heart failure was noted.  

An April 1998 VA general medical examination report stated 
that the veteran was taking 2.5 mg of Digoxin daily.  The 
veteran reported having occasional sensations of a skip in 
his heart, but no consistent rhythm disturbance.  He denied 
any chest pain or precordial pressure and there was no 
history of significant shortness of breath or orthopnea.  The 
veteran denied any coughing, hemoptysis, or respiratory 
distress.  There was no history of hypertension.  This 
examination, too, reported that the veteran worked as a 
surface miner.  It was stated that an electrocardiogram was 
done in April 1998, and revealed a normal sinus rhythm and 
minimal, nonspecific T-wave abnormality.  The report then 
referred to the April 1998 VA chest X-ray report and stated 
that it revealed the lungs to be clear and minimal left 
ventricular prominence.  Upon physical examination, the 
veteran's blood pressure was 115/70 on the right and on the 
left, and his pulse was 76 and regular.  Examination of the 
chest revealed normal breath sounds and normal respiratory 
rate.  The lung fields were clear and there were no rales, 
rhonchi, or wheezes.  With regard to the heart, the examiner 
stated that tones were crisp, the heart rate was regular, and 
that the heart did not appear to be grossly enlarged by 
percussion.  There were no distinct murmurs at the time of 
examination and the aortic second sound was stated to equal 
the pulmonic second heart sound.  There were no thrills or 
thrusts.  The diagnoses listed were atrial fibrillation, 
paroxysmal, controlled, and aortic valve thickening and 
minimal left ventricular hypertrophy by echocardiogram 
(February 1992).  It was noted that the veteran's claims 
folder had been reviewed prior to the examination.  The 
examiner stated that there was no evidence of congestive 
heart failure and no evidence of recurrent attack of 
arrhythmia.  He concluded that the veteran was apparently 
functioning well without any disability.  

A March 1999 VA ECG report listed diagnoses of atrial 
fibrillation and nonspecific T wave abnormality.  It was 
stated that it was an abnormal ECG when compared with a 
December 1998 ECG, noting that atrial fibrillation had 
replaced sinus rhythm and that nonspecific T wave abnormality 
was now evident.   

A VA report of chest X-rays taken on October 13, 1999 listed 
an impression of a normal chest and that there was no interim 
change noted since 1998.    

A November 1999 VA echocardiogram report listed an estimated 
ejection fraction of 65 percent.  The report stated that 
there was no pericardial effusion, that there was normal 
right atrium, left atrium, and right ventricle size, and that 
the right ventricle function was normal.  There was normal 
left ventricle internal diameter and normal overall left 
ventricle systolic function.  The mitral and tricuspid valves 
were structurally normal, but there was mild aortic sclerosis 
and mild aortic insufficiency.  
 
A November 1999 VA heart examination report stated that the 
veteran had been continued with Digoxin 0.25 mg by mouth 
daily, but that the veteran had three to four attacks of 
cardiac palpitations per week that were usually associated 
with weakness and dizziness.  The report stated that 
Metoprolol 25 mg twice daily was added to his regimen.  It 
was stated, though, that the veteran reported still having an 
average of three paroxysmal cardiac palpitations a week that 
were associated with dizziness and weakness.  There was no 
chest pain or shortness of breath, but there was substantial 
general discomfort which impaired his work.  

Upon physical examination, the veteran's blood pressure was 
120/80 in both the sitting and standing positions.  He was in 
no acute distress and there was no dyspnea.  The neck vein 
was not distended and the chest and lungs were clear to 
auscultation and percussion.  He had a regular heart rate of 
62 per minute and S1, S2 were normal.  It was stated that 
there was a Grade 2/6 diastolic murmur at the left sternal 
border, Grade 1/6 apical systolic murmur, and a systolic 
click that became prominent upon standing positions.  The 
left ventricular impulse was within normal limits.  It was 
noted that a chest X-ray performed on October 13, 1999 
indicated borderline left ventricular hypertrophy and it was 
stated that there was no significant change since the X-rays 
in 1998.  The examiner stated that the electrocardiogram 
performed in September 1994 indicated atrial fibrillation 
with a ventricular rate of 86 per minute and that there was 
some nonspecific ST-T changes suggestive of digitalis effect.  
The examiner stated that the electrocardiogram of March 1999 
also indicated atrial fibrillation, with a ventricular rate 
of 98 per minute.  It was stated that the EKG of November 
1999 indicated sinus rhythm with a rate of 62 per minute and 
that there were nonspecific ST-T changes.  The examiner 
stated that comparing the November 1999 EKG, the rhythm had 
converted to sinus rhythm.  It was stated that the 
echocardiogram of November 1996 indicated mild aortic 
regurgitation, mitral valve prolapse, a mild mitral 
regurgitation, and that ejection fraction was 55 percent.  It 
was stated that the echocardiogram repeated in November 1999 
indicated mild aortic regurgitation, mild mitral 
regurgitation, normal left ventricular systolic function, and 
ejection fraction of about 60 percent.  The examiner stated 
that, comparing these two echocardiograms, there was no 
significant change.  

The assessment was paroxysmal atrial fibrillation since 1985, 
mild aortic regurgitation, and mild mitral regurgitation, 
with previous echocardiogram, indicative of mitral valve 
prolapse.  The examiner reiterated that the veteran was 
maintained on Digoxin 0.25 mg by mouth daily and Metoprolol 
25 mg twice daily, and that he had approximately three to 
four episodes of paroxysmal cardiac palpitations per week and 
attacks of paroxysmal atrial fibrillation three to four times 
a week.  Finally, it was stated that, according to the New 
York Heart Association, the veteran's cardiac disability was 
compatible with the functional classification of Class II.                    

A September 2000 VA Cardiac Holter report revealed a 
predominantly normal sinus rhythm with no ventricular 
arrhythmias and rare premature atrial contractions.  During 
symptoms of fast heart beat, the veteran was in sinus rhythm 
with a rate of 57-83 beats per minute.     

A January 2002 VA exercise tolerance test report listed a 
procedural summary of normal and stated that the veteran had 
good exercise capacity and no chest pain during the study.  
There was equivocal sinus tachycardia segment response.  

An August 2002 VA echocardiogram report listed an estimated 
ejection fraction of 60 percent.  The report stated that 
there was no pericardial effusion and that the right atrium 
and right ventricle were of normal size with normal right 
ventricle systolic function.  There was normal left ventricle 
internal diameter and normal overall left ventricle systolic 
function.  The mitral Doppler showed a normal left ventricle 
diastolic filling pattern.  There was aortic valve 
thickening, mild aortic insufficiency, and mitral valve 
thickening.  There was a normal tricuspid valve and there 
were no left ventricle segmental wall abnormalities, but 
there was a mildly positive sinus tachycardia segment 
response and there was hyperdynamic left ventricle wall 
motion.  The veteran was stated to have good exercise 
capacity and that he had no chest pain during the study.  He 
exercised to 17 METs by Bruce Protocol.    

In view of the November 8, 1999 VA examination report, in 
which it is noted that the veteran had approximately three to 
four episodes of paroxysmal cardiac palpitations per week and 
attacks of paroxysmal atrial fibrillation three to four times 
a week, the Board will resolve all reasonable doubt in the 
veteran's favor and find that he suffers from severe, 
frequent attacks of paroxysmal tachycardia.  The Board 
stresses that the veteran stated that such episodes were 
associated with dizziness and weakness.  The Board concedes 
that the veteran stated that there was no chest pain or 
shortness of breath, but emphasizes that he reported that 
there was substantial general discomfort which impaired his 
work.  As such, an evaluation of 30 percent for this 
disability is warranted under DC 7013 (in effect prior to 
January 12, 1998) effective November 8, 1999, the date of the 
VA examination report noting such frequency and severity of 
these episodes.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.104, DC 7013 (as in effect prior to January 12, 1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds 
that an evaluation of 30 percent is not warranted prior to 
November 8, 1999, as the evidence does not show severe, 
frequent episodes for the period prior to that date.  For 
example, the April 1998 VA general medical examination report 
stated that the veteran reported having occasional sensations 
of a skip in his heart, but no consistent rhythm disturbance.  
He denied any chest pain or precordial pressure and there was 
no history of significant shortness of breath or orthopnea 
and the examiner concluded that the veteran was apparently 
functioning well without any disability.  Also, the Board 
notes that a higher evaluation is not available under DC 
7013, as 30 percent is the maximum rating for this diagnostic 
code.    

As for the rating criteria in effect from January 12, 1998, 
the evidence does not warrant an evaluation in excess of 10 
percent for any time during the period January 12, 1998 to 
November 8, 1999, or in excess of 30 percent thereafter.  The 
Board again acknowledges that the November 1999 VA examiner's 
statement that the veteran had approximately three to four 
episodes of paroxysmal cardiac palpitations per week and 
attacks of paroxysmal atrial fibrillation three to four times 
a week.  However, there is no evidence that the veteran has 
had paroxysmal atrial fibrillation or other supraventricular 
tachycardia with four or more episodes per year documented by 
ECG or Holter monitor at any time during the appeal period, 
as is required under the current version of DC 7010.  Thus, 
an evaluation in excess of 10 percent for the period prior to 
November 8, 1999 is not warranted.  Furthermore, a 30 percent 
evaluation is the maximum evaluation under DC 7010.  
Therefore, the veteran cannot receive an evaluation in excess 
of 30 percent under DC 7010 for the period beginning November 
8, 1999.  In addition, the veteran has not been diagnosed 
with congestive heart failure and the August 2002 VA 
echocardiogram report stated that the veteran had good 
exercise capacity and that he had no chest pain during the 
study; he exercised to 17 METs by Bruce Protocol.  
Accordingly, an increased evaluation under DC 7011 or 7015 is 
not warranted.  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2003 letter informed 
the veteran that, in order to establish entitlement to a 
higher evaluation, the evidence must show increased symptoms.  
It was stated that such was usually objective medical 
evidence or symptoms which could be observed and supported by 
medical evidence.  In addition, a May 2004 letter informed 
the veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence needed to show that the service-connected 
disability had gotten worse.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the April 2003 letter informed the veteran that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, including trying to help him 
get such things as medical records, employment records, or 
records from other federal agencies.  The letter also stated 
that VA would assist the veteran by providing a medical 
examination or obtaining a medical opinion if such opinion or 
examination was necessary to make a decision on his claim.  
The May 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Finally, this 
letter, too, stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.
  
In addition, the April 2003 and March 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the May 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran send VA any evidence 
or information in his possession pertaining to his appeal.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the April 2003 and 
March 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notices, combined with the 
SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that private medical records, as 
well as VA treatment records, of the veteran have been 
obtained and associated with the claims folder.  In addition, 
the veteran has been afforded multiple examinations in 
conjunction with the claim on appeal.  In this regard, it is 
noted that the October 2003 Board remand directed that the 
veteran be scheduled for another VA examination.  A review of 
the record reveals that the veteran failed to appear for that 
examination, which was scheduled for June 21, 2004.  Under 
38 U.S.C.A. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim will be rated based upon the evidence of record.  
As good cause has not been shown regarding the veteran's 
failure to report for the June 2004 VA examination, 
scheduling of yet another VA examination is not warranted.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

For the period September 28, 1994 through November 7, 1999, 
an evaluation in excess of 10 percent for service-connected 
paroxysmal atrial fibrillation, left ventricular hypertrophy 
and aortic valve disease, is denied.  

For the period beginning November 8, 1999, a 30 percent 
evaluation for service-connected paroxysmal atrial 
fibrillation, left ventricular hypertrophy and aortic valve 
disease, is granted subject to regulations governing the 
payment of monetary awards.  
   


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


